942 So.2d 509 (2006)
Sylvanus Gordon REESE & Lola Reese
v.
LIBERTY MUTUAL INSURANCE COMPANY.
No. 2006-C-0097.
Supreme Court of Louisiana.
October 17, 2006.
John M. Robin, Covington, for Applicant.
Barrasso, Usdin, Kupperman, Freeman & Sarver, New Orleans, Meredith A. Cunningham, Judy Y. Barrasso, for Respondent.
PER CURIAM.
We granted plaintiffs' application for a writ of certiorari in this case on May 5, 2006. After hearing oral arguments on September 6, 2006 and reviewing the record of the matter, we conclude the judgment below does not require the exercise of this court's supervisory authority. Accordingly, we recall our order of May 5, 2006 as improvidently granted, and we deny plaintiffs' writ application.